Exhibit 99.1 Contact: James H. Foglesong Chief Financial Officer Phone: (219) 873-2608 Fax: (219) 874-9280 Date:November 1, 2007 FOR IMMEDIATE RELEASE Horizon Bancorp Announces Increased Third Quarter Earnings Michigan City, Indiana (NasdaqGM: HBNC) – Horizon Bancorp today announced its unaudited financial results for the third quarter and nine months ended September 30, 2007.Net income for the third quarter of 2007 was $2.270 million or $.70 per fully diluted share.This compares to $1.968 million or $.61 per fully diluted share for the same quarter of the prior year.Year-to-date net income was $6.130 million or $1.89 per fully diluted share compared to $5.251 million or $1.64 per fully diluted share for the same period of the prior year.This represents a 15.3% increase in quarterly net income and a 16.7% increase for the first nine months when compared to the same prior year periods. Craig M. Dwight, Horizon’s Chief Executive Officer stated, “Considering the challenging banking environment, we are pleased to report year-to-date earnings ahead of last year.Horizon’s success is attributed to a total team effort with all business units working diligently to improve performance.Regardless of the condition of the general banking sector and markets, Horizon expects and strives to achieve results better than the prior year.Based on performance for the first nine months, Horizon is on pace to achieve record earnings for the eighth consecutive year.” During the third quarter, Horizon reduced staff by 12 employees from among its various business lines.Horizon has taken this cost cutting action based on current business conditions, the recommendations of external consultants and after review of third party independent benchmarking data.A charge of approximately $94 thousand was taken in the third quarter of 2007 to cover severance costs related to this reduction in work force.The ongoing annual cost savings from this reduction is estimated at $740 thousand. Also during the third quarter of 2007, Horizon discontinued its Illinois indirect lending operation.Horizon had intended to sell the Illinois loan production and retain the servicing income.Efforts to market these loans were not as successful as originally anticipated due to the tightening of credit standards. As a result, approximately $14 million of indirect loans held for sale were moved to the permanent portfolio of installment loans.Approximately $10 million of indirect loans remain classified as held for sale.Sale of these loans is anticipated to occur in the fourth quarter.A charge of approximately $35 thousand was taken in the third quarter for severance benefits for the employees in this division.The ongoing annual cost reduction from this initiative is estimated to be approximately $264 thousand. The reduction in annual compensation expense of the above items when combined with the closing of the mortgage wholesale operation during the second quarter will total approximately $1.5 million. - MORE - Pg. 2 Cont.Horizon Announces 3rd Quarter Earnings Net interest income for the quarter ended September 30, 2007 was $8.259 million, an increase of $447 thousand over the same quarter of the prior year.This increase resulted from an increase in average earning assets from the same quarter of the prior year by $16.9 million and an improvement in net interest margin of five basis points to 3.01%.The margin improvement came as a result of a shift in the mix of earning assets.Higher yielding commercial and installment loans grew while mortgage loans remained level and the investment portfolio declined.Also improving the margin was additional long-term debt, which has a lower rate of interest than the short term negotiated certificates of deposits these funds replaced.Net interest income increased from the second quarter of the current year by $217 thousand due primarily to growth in earning assets. For the first nine months of 2007, net interest income increased approximately $479 thousand from the same period of the prior year.An increase of approximately $55 million in average assets was the main contributing factor.Contributing to net interest income in the first nine months of 2006 was approximately $399 thousand of income, related to commercial loans that were acquired at a discount in the Alliance Bank acquisition and were paid in full during the period.There was no such income in 2007. Non-interest income increased $268 thousand or 9.4% from the third quarter of 2006 and has increased $1.711 million or 23.5% for the first nine months of 2007 over the same period of the prior year.The main contributing factors were: (a) an increase in the gain on sale of loans, (b) an increase in fiduciary income, (c) an increase in cash surrender value in bank owned life insurance related to additional insurance added during January 2007, and (d) no losses from the sale of securities. There was no gain on the sale of mortgage servicing rights during this period. With respect to the gain on sale of loans, the company is now selling approximately 82% of its conventional mortgage loan production (excluding construction loans) compared to approximately 45% in the prior year.Total loans sold during the first nine months of 2007 were $100 million compared to $66 million during the same period of the prior year. Fiduciary income increased due to an increase in assets under administration, additional income from the ESOP line of business and a fee increase implemented in January of 2007. Other non-interest income was down from 2006, due to a decline in fees related to brokering non-conforming mortgage loans. Non-interest expense decreased $109 thousand or 1.4% from the third quarter of 2006 and increased $781 thousand or 3.4% for the first nine months.After adjusting for the accrual of severance benefits in the third quarter, salary and benefit expense would have decreased from the third quarter of 2006 and did decrease by $224 thousand or 5.0% from the second quarter of 2007.The staff reductions mentioned above is now having a favorable impact on salary and benefit expense. On September 30, 2007, Horizon’s total assets were $1.194 billion, compared to $1.222 billion on December 31, 2006.Cash and cash equivalents declined due to a large cash item deposited on the last day of 2006.Investment securities decreased as maturities are being used to fund loan growth rather than being replaced.Loans held for sale include both mortgages and the remaining indirect consumer loans discussed above. - MORE - Pg. 3 Cont. Horizon Announces 3rd Quarter Earnings Loans have increased $9.5 million since December 31, 2006.Growth in commercial and installment loans was offset by a decline of $60 million in mortgage warehouse loans.Warehouse loans declined due to a slow down in the housing market, including sub-prime lending.Commercial loans had strong growth, increasing over $10 million during the third quarter of 2007 for a total increase of $34.0 million since the previous year-end.The majority of the growth came in commercial real estate loans.Consumer loans increased due to indirect loans originated within Horizon’s normal market area, which are held in the portfolio as well as the indirect loans mentioned above that were moved to the permanent portfolio. Since December 31, 2006, deposits declined, as a large deposit made by a local municipality at year-end 2006 was withdrawn in the normal course of business in early January 2007.Total average deposits for the third quarter of 2007 increased from the second quarter by approximately $8.6 million.Public fund certificates from local municipalities have become very competitive, and therefore, Horizon has let these short term certificates mature and alternatively has taken on approximately $20 million of brokered certificates of deposit with maturities of two to three years at a cost which is approximately 25 basis points lower than the local municipal certificates of deposit.In addition to the lower cost, this provides a more stable, long-term source of funds. Horizon’s allowance for loan losses at September 30, 2007 was $8.8 million, or 1.03% of gross loans, compared to $8.7 million or 1.04% at December 31, 2006.Non-performing assets at September 30, 2007 were $2.6 million or 0.31% of gross loans, which is consistent with second quarter and December 31, 2006 ratios. The provision for loan losses was increased from the second quarter, partially to cover the indirect loans added to the portfolio.Horizon considers the allowance for loan losses to be adequate to cover losses inherent in the loan portfolio as of September 30, 2007. Stockholders' equity totaled $67.7 million at September 30, 2007 compared to $61.9 million at December31, 2006. At September 30, 2007, the ratio of stockholders' equity to total assets was 5.67% compared to 5.06% at December 31, 2006.Book value per common share at September 30, 2007 increased to $21.13 compared to $19.37 at December 31, 2006. Other items During the course of a periodic routine examination by the office of the Comptroller of the Currency (“OCC”) that commenced in February 2003, the examination personnel raised the issue of whether Horizon Bank’s mortgage warehouse loans should be treated as “other loans” rather than “home mortgage loans” for call report purposes.The OCC has now determined that these loans must be treated as “other loans.” This will increase the risk-weighting of these loans from 50% to 100% and reduce Horizon Bank’s risk-based capital ratios.Management believes that it has properly characterized the loans in its mortgage warehouse loan portfolio for risk-based capital purposes, and intends to formally challenge this decision by the OCC. After changing the classification of these loans, Horizon and Horizon Bank were still categorized as well capitalized at September 30, 2007. Horizon began construction of a branch in Valparaiso, Indiana with completion scheduled for year-end 2007.Construction will begin during the fourth quarter on a full service branch in Merrillville, Indiana which is scheduled to open in second quarter 2008. - MORE - Pg. 4 Cont. Horizon Announces 3rd Quarter Earnings Horizon Bancorp is a locally owned, independent, commercial bank holding company serving Northern Indiana and Southwest Michigan.Horizon also offers mortgage-banking services throughout the Midwest. Horizon Bancorp may be reached on the World Wide Web at www.accesshorizon.com.Its common stock is traded on the NASDAQ Global Market under the symbol HBNC. Statements in this press release which express “belief,” “intention,” “expectation,” and similar expressions, identify forward-looking statements.Such forward-looking statements are based on the beliefs of the Company’s management, as well as assumptions made by, and information currently available to, such management.Such statements are inherently uncertain and there can be no assurance that the underlying assumptions will prove to be accurate.Actual results could differ materially from those contemplated by the forward-looking statements.Any forward-looking statements in this release are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Contact: Horizon Bancorp James H. Foglesong Chief Financial Officer (219) 873 - 2608 Fax: (219) 874-9280 HORIZON BANCORP Financial Highlights (Unaudited – dollars in thousands except share and per share data and ratios) Three Months Ended: Nine Months Ended: Sept. 30, June 30, Sept. 30, Sept. 30, Sept. 30, 2007 2007 2006 2007 2006 End of period balances: Total assets $ 1,194,246 $ 1,192,283 $ 1,159,189 $ 1,194,246 $ 1,159,189 Investment securities 230,631 224,541 239,869 230,631 239,869 Commercial loans 305,502 295,018 261,133 305,502 261,133 Mortgage warehouse loans 52,539 78,716 113,596 52,539 113,596 Real estate loans 217,716 219,161 220,387 217,716 220,387 Installment loans 277,552 256,506 234,075 277,552 234,075 Non-interest bearing deposit accounts 79,034 82,635 90,205 79,034 90,205 Interest bearing transaction accounts 333,069 347,493 328,665 333,069 328,665 Time deposits 383,741 390,816 396,316 383,741 396,316 Short-term borrowings 78,661 86,689 120,579 78,661 120,579 Long-term borrowings 215,802 185,864 128,969 215,802 128,969 Stockholder’s equity 67,666 63,172 59,490 67,666 59,490 Average balances : Total assets $ 1,194,146 $ 1,182,656 $ 1,138,548 $ 1,174,861 $ 1,098,676 Investment securities 225,541 231,623 242,081 227,109 245,208 Commercial loans 301,255 287,522 263,559 287,342 267,269 Mortgage warehouse loans 61,170 80,222 100,669 75,900 91,278 Real estate loans 219,966 221,190 215,641 224,010 188,420 Installment loans 259,862 240,657 228,932 246,430 213,861 Non-interest bearing deposit accounts 78,073 76,670 79,558 76,288 78,459 Interest bearing transaction accounts 346,535 343,906 349,363 348,644 354,978 Time deposits 401,247 396,667 407,901 405,816 369,832 Short-term borrowings 70,574 84,897 64,819 74,675 65,553 Long-term borrowings 215,985 187,168 174,563 167,333 141,623 Stockholder’s equity 65,628 65,302 57,160 64,901 56,133 Per share data: Basic earnings per share $ 0.71 $ 0.63 $ 0.62 $ 1.92 $ 1.66 Diluted earnings per share 0.70 0.62 0.61 1.89 1.64 Cash dividends declared per common share 0.15 0.15 0.14 0.44 0.42 Book value per common share 21.13 19.77 18.64 21.13 18.64 Market value - high 28.00 28.05 26.93 28.10 32.23 Market value - low 25.75 26.80 25.50 26.60 25.16 Basic average common shares outstanding 3,202,341 3,200,259 3,189,004 3,198,999 3,171,869 Diluted average common shares outstanding 3,242,919 3,243,537 3,211,777 3,241,991 3,209,940 Key ratios: Return on average assets 0.76 % 0.68 % 0.69 % 0.70 % 0.64 % Return on average equity 13.84 12.35 13.77 12.63 12.51 Net interest margin 3.01 3.00 2.96 2.98 3.08 Loan loss reserve to loans 1.03 1.02 1.05 1.03 1.05 Non-performing loans to loans 0.27 .27 0.17 0.27 0.17 Average equity to average assets 5.50 5.48 5.02 5.52 5.11 Bank only capital ratios: Tier 1 capital to average assets 7.20 % 7.17 % 7.11 % 7.20 % 7.11 % Tier 1 capital to risk weighted assets 9.76 9.86 10.28 9.76 10.28 Total capital to risk weighted assets 10.77 10.89 11.42 10.77 11.42 Horizon Bancorp and Subsidiaries Condensed Consolidated Balance Sheets (Dollar Amounts in Thousands) September 30, 2007 (Unaudited) December31, 2006 Assets Cash and due from banks $ 19,785 $ 52,311 Interest-bearing demand deposits 3 1 Federal funds sold — 6,500 Cash and cash equivalents 19,788 58,812 Interest-bearing deposits 120 898 Investment securities, available for sale 230,631 243,078 Loans held for sale 17,931 13,103 Loans, net of allowance for loan losses of $8,823and $8,738 844,486 835,096 Premises and equipment 24,232 23,394 Federal Reserve and Federal Home Loan Bank stock 12,625 12,136 Goodwill 5,787 5,787 Other intangible assets 2,150 2,412 Interest receivable 6,354 6,094 Other assets 30,142 21,620 Total assets $ 1,194,246 $ 1,222,430 Liabilities Deposits Noninterest bearing $ 79,034 $ 81,949 Interest bearing 716,810 832,024 Total deposits 795,844 913,973 Short-term borrowings 78,661 83,842 Long-term borrowings 215,802 115,951 Subordinated debentures 27,837 40,209 Interest payable 2,409 1,771 Other liabilities 6,027 4,807 Total liabilities 1,126,580 1,160,553 Commitments and Contingent Liabilities Stockholders’ Equity Preferred stock, no par value Authorized, 1,000,000 shares No shares issued Common stock, $.2222 stated value Authorized, 22,500,000 shares Issued, 5,010,406 and 4,998,106 shares 1,113 1,111 Additional paid-in capital 25,521 25,229 Retained earnings 59,460 54,196 Accumulated other comprehensive loss (1,276 ) (1,507 ) Less treasury stock, at cost, 1,759,424 shares (17,152 ) (17,152 ) Total stockholders’ equity 67,666 61,877 Total liabilities and stockholders’ equity $ 1,194,246 $ 1,222,430 Horizon Bancorp and Subsidiaries Condensed Consolidated Statements of Income (Dollar Amounts in Thousands, Except Per Share Data) Three Months Ended September 30 Nine Months Ended September 30 2007 (Unaudited) 2006 (Unaudited) 2007 (Unaudited) 2006 (Unaudited) Interest Income Loans receivable $ 16,330 $ 15,010 $ 47,088 $ 41,612 Investment securities Taxable 1,979 1,870 6,017 6,096 Tax exempt 864 878 2,582 2,363 Total interest income 19,173 17,758 55,687 50,071 Interest Expense Deposits 7,296 7,003 21,677 18,273 Federal funds purchased and short-term borrowings 684 594 2,319 1,584 Long-term borrowings 2,412 1,766 5,954 5,113 Subordinated debentures 522 583 1,800 1,643 Total interest expense 10,914 9,946 31,750 26,613 Net Interest Income 8,259 7,812 23,937 23,458 Provision for loan losses 550 120 1,140 725 Net Interest Income after Provision for Loan Losses 7,709 7,692 22,797 22,733 Other Income Service charges on deposit accounts 896 833 2,515 2,297 Wire transfer fees 81 101 266 290 Fiduciary activities 905 758 2,600 2,231 Gain on sale of loans 658 459 1,808 1,087 Gain on sale of mortgage servicing rights — 656 — 656 Increase in cash surrender value of Bank owned life insurance 233 122 696 348 Loss on sale of securities — (515 ) — (764 ) Other income 357 448 1,098 1,127 Total other income 3,130 2,862 8,983 7,272 Other Expenses Salaries and employee benefits 4,277 4,228 13,147 12,524 Net occupancy expenses 606 577 1,777 1,756 Data processing and equipment expenses 648 725 1,913 2,024 Professional fees 214 416 955 961 Outside services and consultants 254 294 730 832 Loan expense 273 281 820 769 Other expenses 1,471 1,331 4,230 3,925 Total other expenses 7,743 7,852 23,572 22,791 Income Before Income Tax 3,096 2,702 8,208 7,214 Income tax expense 826 734 2,078 1,963 Net Income $ 2,270 $ 1,968 $ 6,130 $ 5,251 Basic Earnings Per Share $ .71 $ .62 $ 1.92 $ 1.66 Diluted Earnings Per Share $ .70 $ .61 $ 1.89 $ 1.64
